Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 March, 2019 and 03 September, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 is objected to because the application is missing claim 8. For the purpose of examination claim 8 is considered cancelled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 10-11 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanes et al. (US5776229) (hereinafter “Blanes”) provided by the applicant in the IDS.
Regarding claim 1, Blanes reference teaches an air-oil separation system for a gas turbine engine, the air- oil separation system comprising a housing (see Fig 1; item 8 and or item 17) that extends (main axis in the center) to define an interior chamber of the housing (see Fig 1; the region inside the housing is the interior region), the housing formed to include an inlet configured to receive a mixture of air and oil (see fig 1; the air oil mixture inlet is 15 and or 16), an oil outlet configured to conduct oil substantially free of air to exit the housing (see fig 1 item 20), and an air outlet configured to conduct air substantially free of oil to exit the housing (see fig 1; the air outlet is on the right side near item 4),
 an air-separation shaft (see fig 1; hollow transmission shaft item 1) located in the interior chamber of the housing and configured to rotate about the axis relative to the housing during use of the air-oil separation system, the air-separation shaft formed to include an air passage that extends axially through the air-separation shaft (see fig 1; air passes through the hollow shaft item 1) and a plurality of air holes (see fig 1; item 2) that extend radially through the air-separation shaft and open into the air passage, and the air passage being in fluid communication with the air outlet (air outlet near item 4 leading to the chamber item 4) so that air located in the interior chamber is separated from oil and conducted through the plurality of air holes into the air passage and out of the air outlet during operation of the air-oil separation system, and
an oil-separation rotor (see Fig 1; item 5) located in the interior chamber of the housing and arranged circumferentially around the air-separation shaft, the oil- separation rotor being rotatably coupled with the air-separation shaft for rotation about the axis relative to the housing during use of the air-oil separation system (see Fig 1 and or column 2 lines 23-26), the oil-separation rotor formed to include a plurality of oil holes (see Fig 2 item 44 ) that extend radially through the oil-separation rotor to cause oil located in the interior chamber to be separated from air and conducted radially outward through the plurality of oil holes toward the housing and out of the oil outlet during operation of the air-oil separation system (see Fig 2 and or column 3 lines 6-10; item 44 are the orifices through which the oil escapes).
Regarding claim 7, Blanes reference teaches the air-oil separation system of claim 1, Blanes reference further teaches that the system further comprising a rotation drive coupled with the air-separation shaft and configured to rotate the air-separation shaft about the axis (see column 2 lines 2-16; the rotation drive is within the reference as the engine will transmit power to the transmission shaft to rotate it about the axis)
Regarding claim 9, Blanes reference teaches an air-oil separation system for a gas turbine engine, the air- oil separation system comprising a housing (see Fig 1; item 8 and or item 17) formed to define an interior chamber (see Fig 1; the interior of the housing), the housing formed to include an inlet (see fig 1; the air oil mixture inlet is 15 and or 16) in fluid communication with the interior chamber, an oil outlet (see fig 1 item 20) in fluid communication with the interior chamber, and an air outlet (see fig 1; the air outlet is on the right side near item 4) in fluid communication with the interior chamber, a separation unit (see Fig 1; item 5) located in the interior chamber and configured to receive a mixture of air and oil from the inlet and to rotate about the axis to separate the air from the oil and direct the air toward the air outlet and to direct the oil toward the oil outlet, and a rotation drive (see column 2 lines 2-16; the rotation drive is within the reference as the engine will transmit power to the transmission shaft to rotate it) configured to rotate the separation unit about the axis during use of the air-oil separation system (see Fig 1 and or column 2 lines 23-26)
Regarding claim 10, Blanes reference teaches the air-oil separation system of claim 9, Blanes reference further teaches that the separation unit includes an air-separation shaft (see fig 1; hollow transmission shaft item 1) configured to rotate about the axis and an oil-separation rotor (see Fig 1; item 5)  coupled with the air-separation shaft for rotation therewith
Regarding claim 11, Blanes reference teaches the air-oil separation system of claim 9, Blanes reference further teaches that the air- separation shaft is formed to include an air passage that extends axially through the air-separation shaft (see fig 1; air passes through the hollow shaft item 1) and a plurality of (see fig 1; item 2) that extend radially through the air-separation shaft and open into the air passage and the air passage is in fluid communication with the air outlet.
Regarding claim 19, Blanes reference teaches a method comprising providing a housing (see Fig 1; item 8 and or item 17) formed to define an interior region therein (see Fig 1; the region inside the housing is the interior region) and a separation unit located in the interior region of the housing (see Fig 1; item 5), rotating the separation unit about an axis relative to the housing (main axis in the center is the axis about which the separation unit rotates), and supplying a mixture of air and oil to the interior region of the housing (see fig 1; the air oil mixture is supplied through the inlet is 15 and or 16) to cause the mixture of air and oil to interact with the rotating separation unit to separate the air from the oil.
Regarding claim 20, Blanes reference teaches the method of claim 19, Blanes reference further teaches that the separation unit includes an air-separation shaft configured to rotate about the axis (see fig 1; hollow transmission shaft item 1) and an oil-separation rotor coupled with the air-separation shaft for rotation therewith (see Fig 1; item 5), the air- separation shaft is formed to include an air passage that extends axially through the air-separation shaft (see fig 1; air passes through the hollow shaft item 1)  and a plurality of air holes that extend radially through the air-separation shaft and open into the air passage (see fig 1; item 2), the oil-separation rotor includes a band arranged circumferentially about the axis (see Fig 2; the inner side of item 43 is the band with inner and outer sides), and the band is formed to include a plurality of holes that extend radially through the band (see Fig 2; the band having openings 44)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blanes in view of Pulter et al. (US20180119617) (hereinafter “Pulter”) provided by the applicant in the IDS.
Regarding claim 2, Blanes reference teaches the air-oil separation system of claim 1, Blanes reference teaches the air-separation shaft and the oil-separation rotor. Blanes reference is different from claim 2, in that it does not explicitly teach an impeller rotatably coupled with the air-separation shaft and configured to drive rotation of the air-separation shaft and the oil-separation rotor about the axis. Pulter reference is directed to a separator (see title and or abstract). Pulter reference further teaches an impeller (see Fig 4) in order to achieve a predictable result of separating air-oil mixture by rotating the air shaft and the oil separation rotor via centrifugation (see paragraph 0021). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the impeller of Pulter reference in Blanes reference in order to achieve a predictable result of separating air-oil mixture by rotating the air shaft and the oil separation rotor via centrifugation as taught by Pulter.
Regarding claim 15, Blanes reference teaches the air-oil separation system of claim 9, Blanes reference teaches the drive of the separation unit. Blanes reference is different from claim 15, in that it does not explicitly teach the drive including a bladed rotor. Pulter reference is directed to a separator (see title and or abstract). Pulter reference further teaches a bladed rotor with blades (see Fig 4) in order to achieve a predictable result of separating air-oil mixture by rotating the separation unit via centrifugation (see paragraph 0021). Therefore, it would have been obvious to a person having ordinary 
Regarding claim 18, Blanes and Pulter reference teaches the air-oil separation system of claim 15, Blanes reference teaches the drive of the separation unit. Blanes reference is different from claim 18, in that it does not explicitly teach the drive including a pressurized fluid source to supply the pressurized fluid to the bladed rotor. Pulter reference is directed to a separator (see title and or abstract). Pulter reference further teaches the system comprising a compressor (see paragraph 0007) in order to facilitate pressurizing the fluid/air (see paragraph 0007). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the pressurized fluid source i.e. compressor of Pulter reference in Blanes reference in order to facilitate pressurizing the fluid and supplying this pressurized fluid to the bladed rotor assembly of modified Blanes reference as taught by Pulter.
Claim 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blanes and Pulter as applied to claim 2 and claim 15 above, and further in view of  Urban (US9732707) (hereinafter “Urban”)
Regarding claim 3, Blanes and Pulter reference teaches the air-oil separation system of claim 2, modified Blanes reference further teaches the impeller and the air outlet of the system. Blanes and Pulter do not explicitly teach a conduit fluidly coupled with the air outlet and configured to direct air received by the air outlet from the air-separation shaft toward the impeller. Urban reference is directed to the same field of endeavor (see abstract; removing oil). Urban reference further teaches a conduit fluidly coupled to the air outlet (see Fig 1; the conduit attached to the item 42) in order to return the air to the system (see column 4 lines 4-11). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the return path of Urban reference in Blanes and Pulter reference in order to provide a return path for the air and directing the 
Regarding claim 16, Blanes and Pulter reference teaches the air-oil separation system of claim 15, modified Blanes reference further teaches the impeller and the air outlet of the system. Blanes and Pulter do not explicitly teach a conduit fluidly coupled with the air outlet and configured to direct air received by the air outlet from the air-separation shaft toward the impeller. Urban reference is directed to the same field of endeavor (see abstract; removing oil). Urban reference further teaches a conduit fluidly coupled to the air outlet (see Fig 1; the conduit attached to the item 42) in order to return the air to the system (see column 4 lines 4-11). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the return path of Urban reference in Blanes and Pulter reference in order to provide a return path for the air and directing the air to the impeller to achieve a predictable result of providing power to the impeller from the air source. See MPEP 2143 (l) (A)
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanes and Pulter as applied to claim 2 above, and further in view of Latulipe et al. (US20050211093) (hereinafter “Latulipe”).
Regarding claim 4, Blanes and Pulter reference teaches the air-oil separation system of claim 2, Blanes reference further teaches that the system includes an inner band arranged circumferentially about the axis (see Fig 2; the inner side of item 43 is the inner band), an outer band arranged circumferentially about the inner band (see Fig 2; the outer side of item 43 is the outer band), but is different from claim 4, in that these references do not explicitly teach a metallic foam material located radially between the inner band and the outer band. Latulipe reference is directed to an air-oil separation system (see title and or abstract). Latulipe reference further teaches a packing material (see Fig 4 and or paragraph 0027 item 56; the packing material may be made of mesh material like wire gauze) in order to facilitate separation of air-oil mixture (see paragraph 0027). Therefore, it would have .
Claim 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blanes in view of Latulipe.
Regarding claim 12, Blanes reference teaches the air-oil separation system of claim 9, Blanes reference is different from claim 12, in that it does not teach the first band with a plurality of holes. Latulipe reference is directed to an air-oil separation system (see title and or abstract). Latulipe reference further teaches a first band arranged circumferentially about the axis (see Fig 4 and or Fig below) and the first band is formed to include a plurality of holes (see Fig 4; item 34) that extend radially through the first band in order to facilitate air flow by providing a flow passage to the air (see paragraph 0029). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the first band with the plurality of holes of Latulipe reference in Blanes reference in order to facilitate air flow by providing a flow passage to the air as taught by Latulipe.


    PNG
    media_image1.png
    619
    734
    media_image1.png
    Greyscale

Regarding claim 14, Blanes and Latulipe reference teaches the air-oil separation system of claim 12, Blanes reference further teaches that the oil- separation rotor includes a second band arranged circumferentially about the first band (see Fig 2; item 43). Blanes reference is different from claim 14 in that it does not teach a metallic foam material located radially between the first band and the second band. Latulipe reference further teaches a packing material (see Fig 4 and or paragraph 0027 item 56; the packing material may be made of mesh material like wire gauze) in order to facilitate separation of air-oil mixture (see paragraph 0027). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the packing material made of metallic mesh between the inner and outer band of Latulipe reference in Blanes reference in order to facilitate separation of air-oil mixture as taught by Latulipe.
17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanes in view of Higgins (US20110030324).
Regarding claim 17, Blanes reference teaches the air-oil separation system of claim 9, but is different from claim 17 in that it does not teach that the drive includes an electric motor. Higgins reference is directed to the same field of separation (see abstract). Higgins reference further teaches a motor arranged in the system (see Fig 2 and or paragraph 0021) in order to facilitate the rotation of the drive (see paragraph 0021). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the motor of Higgins reference in Blanes reference in order to facilitate the rotation of the drive as taught by Higgins.
Allowable Subject Matter
Claims 5, 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5, Blanes, Pulter and Latulipe are the nearest prior art but they do not teach nor fairly suggest further in combination the oil- separation rotor including a spiral guide rail coupled to the inner band to locate the inner band radially between the spiral guide rail and the metallic foam material.
Regarding claim 6, Blanes, Pulter and Latulipe are the nearest prior art but they do not teach nor fairly suggest further in combination a metallic foam material located radially within a cylindrical body in the air passage.
Regarding claim 13, Blanes and Latulipe are the nearest prior art but they do not teach nor fairly suggest further in combination the oil- separation rotor including a spiral guide rail coupled to the first band and extends radially inwardly away from the first band and toward the axis.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773